DETAILED ACTION
The present office action is responsive to the applicant’s filling  an amendment on 05/04/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin Koopferstock on 05/27/2022.

The application has been amended as follows: 

1.	(Currently Amended)	A computer-implemented method of generating a digital document having a modifiable portion, the modifiable portion having a plurality of message slots for placement of digital messages, the digital messages being provided by a plurality of originators, 
the generating being performed during a first selection-round of a plurality of selection-rounds, 
each selection-round being associated with a respective number of message slots that are available on the modifiable portion to be bid-for by originators having access to the respective selection-round,
the method being executable by a server, the method comprising:
during the first selection-round from the plurality of selection-rounds:
providing, by the server, access to the first selection-round to a first combination of originators by artificially increasing reserve prices for originators other than the first combination of originators , 
the first combination including a number of originators that is equal to the number of message slots available for the first selection-round,
thereby limiting, by the server, the number of originators from the plurality of originators that are to bid for message slots during the first selection-round,
acquiring, by the server, first bidding data for the first selection-round,
the first bidding data being associated with the first combination of originators that bid for message slots during the first selection-round, and
triggering, by the server, placement of a first set of winning digital messages of at least some of the first combination of originators in the plurality of message slots of the modifiable portion based on the first bidding data; during a subsequent selection-round from the plurality of selection-rounds:
providing, by the server, access to the subsequent selection-round to a second combination of originators by artificially increasing reserve prices for originators other than the second combination of originators,
the second combination being different from the first combination, 
the second combination including a number of originators that is equal to the number of message slots available for the subsequent selection-round,
thereby limiting, by the server, (i) the number of originators from the plurality of originators that are to bid for message slots during the subsequent selection-round, and (ii) which combination of originators are to bid for message slots during the subsequent selection-round,
acquiring, by the server, second bidding data for the subsequent selection-round,
the second bidding data being associated with the second combination of originators that bid for message slots during the subsequent selection-round, and
triggering, by the server, placement of a second set of winning digital messages of at least some of the second combination of originators in the plurality of message slots of the modifiable portion based on the second bidding data;
determining that all bids were rejected for a message slot of the plurality of message slots; and
generating, by the server, the digital document including: 
the first set of winning digital messages in the plurality of message slots that were filled by the first selection-round,
the second set of winning digital messages in the plurality of message slots that were filled by the second selection-round, and
an empty message slot corresponding to the message slot where all bids were rejected.
2.	(Cancelled)	 

3.	(Previously presented)	The method of claim 1, wherein the digital document is a Search Engine Result Page (SERP) to be generated by the server. 

4.	(Original)	The method of claim 1, wherein the digital document is an on-line resource.

5.	(Previously presented)	The method of claim 1, wherein the method comprises:
during any given one of the plurality of selection-rounds,
	identifying, by the server, a given combination of originators that is to be provided with access to the any given one of the plurality of selection-rounds,
the identifying comprises applying, by the server, combination-selection rules including at least:
(i)	a limitation rule for limiting a total number of originators in the given combination, and
(ii)	a cycling rule for providing access to different combinations of originators during different selection-rounds from the plurality of selection-rounds. 

6.	(Previously presented)	The method of claim 1, wherein the acquiring the first bidding data comprises:
	acquiring, by the server, a bidding price associated with a given originator from the first combination for a respective message slot on the digital document,
the bidding price being indicative of an amount that the given originator proposes to pay for the respective message slot for placement of a respective digital message during the first selection-round;
	acquiring, by the server, a current reserve price associated with the given originator during the first selection-round,
the current reserve price having been determined specifically for the given originator based on a latest estimation of a maximum amount that the given originator is ready to pay for the respective message slot for placement of the respective digital message during any one of the plurality of selection-rounds; and 
	comparing, by the server, the bidding price against the current reserve price,
the first bidding data being indicative of whether the bidding price of the given originator matches the current reserve price of the given originator.

7.	(Previously presented)	The method of claim 6, wherein in response to the bidding price not matching the current reserve price, the method further comprises:
	updating, by the server, the current reserve price of the given originator from the first combination of originators,
thereby generating, by the server, an updated reserve price for the given originator.

8.	(Previously presented)	The method of claim 7, wherein the updating comprises:
	determining, by the server, an adjusted boundary for an adjusted price interval based on (i) a boundary of a price interval and (ii) the first bidding data,
the price interval being available to the server and including the current reserve price,
thereby determining an adjusted price interval based on the price interval and the first bidding data; and
	determining, by the server, the updated reserve price for the given originator based on the adjusted price interval.

9.	(Original)	The method of claim 8, wherein the adjusted boundary is one of (i) a lower adjusted boundary of the adjusted price interval and (ii) an upper adjusted boundary of the adjusted price interval.

10.	(Original)	The method of claim 9, wherein when the current reserve price is above the bidding price, the adjusted upper boundary of the adjusted price interval is determined based on a difference between the current reserve price and a lower boundary of the price interval,
such that adjustment of the upper boundary of the price interval is proportional to the difference.
11.	(Previously presented)	The method of claim 7, wherein the method further comprises:
	storing, by the server, the updated reserve price in association with the given originator in a storage instead of the current reserve price of the given message originator during the first selection-round,
the updated reserve price to be used as the current reserve price of the given originator during a next selection-round to which the given originator is provided access.

12.	(Original)	The method of claim 7, wherein the given originator is part of the first combination of originators and of the second combination of originators.

13.	(Previously presented)	The method of claim 12, wherein the acquiring the second bidding data comprises:
	acquiring, by the server, another bidding price associated with the given originator for a respective message slot on the other modifiable portion,
the other bidding price being indicative of an amount that the given originator proposes to pay for the respective message slot for placement of a respective digital message during the sequential selection-round;
	acquiring, by the server, the current reserve price associated with the given originator during the sequential selection-round,
the current reserve price being the updated reserve price associated with the given originator having been updated in response to the first selection-round;
	comparing, by the server, the other bidding price against the current reserve price,
the second bidding data being indicative of whether the other bidding price of the given originator matches the current reserve price of the given message originator.

14.	(Previously presented)	The method of claim 6, wherein the method further comprises:
after the plurality of selection-rounds:
	determining, by the server, which originator is associated with a lowest current reserve price amongst the plurality of originators, 
the originator associated with the lowest current reserve price being a low-yield originator;
	excluding, by the server, the low-yield originator from all of a sequential plurality of selection-rounds.

15.	(Previously presented)	The method of claim 6, wherein the method further comprises:
after the plurality of selection-rounds:
	determining, by the server, which originator is associated with a highest current reserve price amongst the plurality of originators, 
the originator associated with the highest current reserve price being a high-yield originator;
	including, by the server, the high-yield originator in all of a sequential plurality of selection-rounds.

16.	(Previously presented)	The method of claim 1, wherein the method further comprises:
	triggering, by the server, display of the digital document with the modifiable portion on an electronic device associated with a user.

17.	(Cancelled)	

18.	(Currently Amended)	A server comprising at least one processor and memory comprising executable instructions for generating a digital document having a modifiable portion, the modifiable portion having a plurality of message slots for placement of digital messages, the digital messages being provided by a plurality of originators, 
the generating being performed during a first selection-round of a plurality of selection-rounds, 
each selection-round being associated with a respective number of message slots that are available on the modifiable portion to be bid-for by originators having access to the respective selection-round,
the executable instructions, when executed by the at least one processor, causing the server
during the first selection-round from the plurality of selection-rounds:
	provide access to the first selection-round to a first combination of originators by artificially increasing reserve prices for originators other than the first combination of originators, 
the first combination including a number of originators that is equal to the number of message slots available for the first selection-round,
thereby limiting the number of originators from the plurality of originators that are to bid for message slots during the first selection-round,
	acquire first bidding data for the first selection-round,
the first bidding data being associated with the first combination of originators that bid for message slots during the first selection-round, and
	trigger placement of a first set of winning digital messages of at least some of the first combination of originators in the plurality of message slots of the modifiable portion based on the first bidding data;
during a subsequent selection-round from the plurality of selection-rounds:
	provide access to the subsequent selection-round to a second combination of originators by artificially increasing reserve prices for originators other than the second combination of originators,
the second combination being different from the first combination, 
the second combination including a number of originators that is equal to the number of message slots available for the subsequent selection-round, 
thereby limiting (i) the number of originators from the plurality of originators that are to bid for message slots during the subsequent selection-round, and (ii) which combination of originators are to bid for message slots during the subsequent selection-round,
	acquire second bidding data for the subsequent selection-round,
the second bidding data being associated with the second combination of originators that bid for message slots during the subsequent selection-round, and
	trigger placement of a second set of winning digital messages of at least some of the second combination of originators in the plurality of message slots of the modifiable portion based on the second bidding data;
determine that all bids were rejected for a message slot of the plurality of message slots; and
generate, by the server, the digital document including: 
the first set of winning digital messages in the plurality of message slots that were filled by the first selection-round,
the second set of winning digital messages in the plurality of message slots that were filled by the second selection-round, and
an empty message slot corresponding to the message slot where all bids were rejected.

19.	(Cancelled)

20.	(Previously presented) The server of claim 18, wherein the digital document is a Search Engine Result Page (SERP) to be generated by the server.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M. VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on Monday to Friday 9:30-5:30 Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144